Title: To Thomas Jefferson from Armistead T. Mason, 14 February 1809
From: Mason, Armistead T.
To: Jefferson, Thomas


                  
                     Sir; 
                     Leesburg,Feb: 14th. 1809.
                  
                  By order of the meeting I transmit to you the enclosed duplicate of their proceedings. 
                  With sentiments of mingld admiration and gratitude I have the honor to be, most Sincerely your friend.
                  
                     Armistead T. Mason Secretary—
                  
                Enclosure
                                                
                            At a meeting of the Republicans of Loudoun County, in the Town of Leesburg, on the 13th. day of February 1809, convened agreeably to Public notice, “for the purpose of taking into consideration the propriety of presenting to the President of the United States an Address expressive of their sentiments of the measures of his Administration and particularly of those of a recent date;”
                     Colonel William Ellzey was called to the chair, and Armistead T. Mason was appointed Secretary. 
                     Whereas, The outrageous and infamous attempts, of the Belligerents of Europe, to interpolate or destroy, to the manifest injury of Neutrals, the just Laws, which have hitherto regulated the intercourse of Nations, are most daring invasions of our rights: And whereas, the wise, firm, and dignified conduct of our Administration in resisting the encroachments of Foreign enemies, has met with the most unexpected, seditious, and licentious opposition in certain districts of our own Country, an opposition which reflects indelible disgrace on its authors, and which must provoke the strong indignation of every patriot, it becomes necessary for every good citizen to proclaim aloud his honest sentiments, lest his voice should be overwhelmed, or confounded with the clamour of disappointed Ambition, and the yell of factious discontent; therefore, 
                     Resolved, That John Littlejohn Esquire, Doctor Henry Claggett, Col: Hugh Douglas, Richard H. Henderson Esqr., William S. Gantt Esqr., Stacey Taylor Esqr., Col: Wm. Ellzey, the chairman, and Armistead T. Mason, the Secretary, be constituted a committee to express the sense of this Assembly, and pursuant to instructions they prepared the following Address.
                     To the President of the United States,
                     Sir;
                     In common with our fellow-citizens we approach you on the eve of your retirement from the first office in the gift of your country. Permit us to declare the high and grateful sense we entertain of the services which you have performed: Altho’ assailed by tempests the most awful & perilous, you have conducted the national bark in safety. We admire the wisdom, and venerate the purity of the motives, which have uniformly directed your public conduct; and we feel the fullest conviction, that the recent great measures of your administration, dictated by humanity & honor, as the only alternative of War or an ignominious surrender of our rights as an independent people, would have produced the happiest and most efficacious results, had they not been intercepted by causes which the truehearted American could not anticipate, and which for the honor not less than the interest of his country he must ever deeply deplore.
                     We still fondly trust, that ere long the blessings of peace and harmony, will be restored to our beloved country, accompanied with satisfactory reparation of wrongs inflicted, and ample security against future aggression: Should we, however, be disappointed in those just expectations, we solemnly pledge our fortunes, and our lives, at every hazard, to support the Government of our choice, in any measure, it may adopt, in vindication of our violated rights.
                     You will soon return to the rank of a private citizen: You carry with you, into your philosophic shades, regrets felt by children upon the departure of their Father; but these feelings are mingled with admiration of the principle upon which you act. The charter of our rights limits the tenure of Office, and the spirit of our institutions calls for rotation: You, who participated, so eminently, in framing that charter, and in infusing that spirit, evince an honourable consistency in obeying their injunctions.
                     Long may the citizens of United America continue to hail the voluntary retirement of their Chief Magistrates from Office. That, which Washington & Jefferson did, succeeding Presidents will be proud to imitate.
                     In conclusion, Sir, suffer us to express our ardent hope, that your happiness in the walks of private life, may be so perfect, as your career, in public, has been glorious. 
                     Resolved unanimously, That a copy of the above proceedings be forwarded to the President of the United States: and that they be published in the Republican of this Town, & in the National Intelligencer of Washington City.
                     Signed.
                                                
                            
                            William Ellzey,
                        Chairman.
                        Armistead T. Mason,
                        Secretary.
                        
                  
                        
                    